    Case 3:19-md-02885-MCR-GRJ Document 1727 Filed 03/26/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:
 Estes, 7:20cv137                              Judge M. Casey Rodgers
 Hacker, 7:20cv131                             Magistrate Judge Gary R. Jones
 Keefer, 7:20cv104


                                       ORDER

      This matter is before the Court on Plaintiffs’ Motion for Hearing, ECF No.

1709, regarding Defendants’ website, https://www.3mearplugsfacts.com. In the

briefing, questions were raised on both sides about the other’s internet activity and

the potential resulting improper influence on the jury pool. Consequently, the Court

ordered Defendants’ lead trial lawyers and a corporate representative, and Plaintiffs’

lead counsel Bryan Aylstock and Chris Seeger, and all Plaintiffs’ counsel of record

in the Estes’, Hacker’s, and Keefer’s cases, to submit affidavits or sworn

declarations regarding specific aspects of their websites, including visitor

information tracking and advertisement targeting, in an effort to pinpoint any

attempts to tamper with the jury pool.

      After fully considering the affidavits and declarations submitted, the Court is

satisfied that neither side has made any effort to influence or attempt to influence the
    Case 3:19-md-02885-MCR-GRJ Document 1727 Filed 03/26/21 Page 2 of 2

                                                                           Page 2 of 2


jury pool. Accordingly, Plaintiffs’ Motion for Hearing is DENIED. However, to

mitigate any lingering concerns, the Court will address the issue of internet

advertisements and research regarding the 3M litigation during voir dire.

Additionally, both sides are free to alert the Court should other information come to

light regarding any attempt to improperly influence the jury pool.

      SO ORDERED, on this 26th day of March, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
